MEMORANDUM **
Imad Alami Hassani, a native and citizen of Morocco, petitions for review of the Board of Immigration Appeals’ order adopting and affirming an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), we dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Hassani’s contentions that a psychiatric condition excused the late filing of his asylum application because he failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The record does not compel the conclusion that Hassani has shown extraordinary or changed circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 1208.4(a)(4), (5). Accordingly, we deny the petition as to the asylum claim.
Substantial evidence supports the BIA’s denial of withholding of removal, because Hassani failed to demonstrate past persecution, see Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995), and has not established a clear probability he will be persecuted if he returned to Morocco, *646see Hoxha v. Ashcroft, 319 F.3d 1179, 1184-85 (9th Cir.2003).
Substantial evidence supports the denial of CAT relief because Hassani did not show it is more likely than not that he would be tortured if he returned to Morocco. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.